Citation Nr: 0733760	
Decision Date: 10/26/07    Archive Date: 11/07/07	

DOCKET NO.  04-31 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUES

1.  Entitlement to the payment or reimbursement of 
unauthorized medical expenses incurred as a result of 
Emergency Room treatment at Florida Hospital Medical Center 
(Kissimmee) on August 31, 2003.  

2.  Entitlement to the payment or reimbursement of 
unauthorized medical expenses incurred as a result of 
Emergency Room treatment at Florida Hospital Medical Center 
(Kissimmee) on October 20, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
August 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2003, March 2004, and April 2004 
decisions by the Department of Veterans Affairs (VA) Medical 
Center in Tampa, Florida.  

This appeal is being REMANDED to the VA Medical Center in 
Tampa, Florida via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

Upon review of this case, it is clear that the veteran has 
perfected his appeal regarding the issue of entitlement to 
the payment or reimbursement of unauthorized medical expenses 
incurred as a result of emergency room treatment at a private 
medical facility on August 31, 2003.  Similarly clear is that 
the veteran has filed a timely Notice of Disagreement with 
the denial of his claim for payment or reimbursement of 
unauthorized medical expenses incurred as a result of 
emergency room treatment at a private medical facility on 
October 20, 2003.  However, to date, the RO has yet to issue 
a Statement of the Case on that issue.  This must be 
accomplished prior to a final adjudication of the veteran's 
claim for the payment or reimbursement of unauthorized 
medical expenses incurred as a result of private emergency 
room treatment on October 20, 2003.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

The Board further observes that, in correspondence of April 
and June 2004, the veteran indicated that, on the dates in 
question, he reported to the VA outpatient treatment facility 
in Kissimmee, Florida, which referred him to the Florida 
Hospital Medical Center, which was, according to the veteran, 
"right across from the Kissimmee VA Outpatient Treatment 
Clinic."  At present, records of the veteran's initial 
contact with the VA Outpatient Treatment Clinic in Kissimmee, 
Florida, are not a part of his claims folder.  Nor, 
apparently, has any attempt been made to obtain such records, 
which are arguably vital to the veteran's current claims.  

Finally, based on a review of the veteran's file, it would 
appear that he has yet to be provided appropriate notice 
which complies with the various provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  More specifically, 
there is currently contained in the veteran's claims folder 
only an undated cover letter with an attached copy of the Act 
itself.  That correspondence makes reference only to the 
August 31, 2003, date of emergency room treatment, with no 
mention whatsoever of the veteran's claimed treatment on 
October 20, 2003.  To date, the veteran has yet to be 
furnished correspondence detailing the various requirements 
necessary to prevail on a claim for the payment or 
reimbursement of unauthorized medical expenses.  Such 
development is necessary prior to a final adjudication of the 
veteran's current claims.  

In light of the aforementioned, the case is REMANDED to the 
VA Medical Center in Tampa, Florida, for the following 
action:  

1.  The VA Medical Center must review the 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied with respect to the 
claims for payment or reimbursement of 
unauthorized medical expenses incurred as 
a result of emergency room treatment on 
August 31 and October 20, 2003.  The 
notice should include all pertinent 
regulations governing the award of the 
benefit sought.  

2.  The VA Medical Center should then 
attempt to obtain any records of the 
veteran's contact with the VA Outpatient 
Treatment Clinic in Kissimmee, Florida on 
August 31, and October 20, 2003.  All 
attempts to procure such records should 
be documented in the file.  If the 
medical center cannot obtain the records 
in question, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The RO should then issue a 
Supplemental Statement of the Case on the 
issues of entitlement to the payment or 
reimbursement of unauthorized medical 
expenses incurred as a result of 
emergency room treatment at a private 
medical facility on August 31 and 
October 20, 2003.  Accompanying that 
Supplemental Statement of the Case should 
be notice to the veteran of his appellate 
rights, and of the need to timely file a 
Substantive Appeal in order to perfect 
his claim for payment or reimbursement of 
unauthorized medical expenses incurred as 
a result of emergency room treatment at a 
private medical facility on October 20, 
2003.  The Supplemental Statement of the 
Case must contain notice of all relevant 
action taken on the veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


